Citation Nr: 1105693	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-14 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence sufficient to reopen a claim 
seeking entitlement to service connection for posttraumatic 
stress disorder (PTSD), claimed as due to personal assault, has 
been submitted and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1981 to March 1982.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota 
where the RO reopened the Veteran's claim seeking entitlement to 
service connection for PTSD and denied the claim on its merits. 

Although the RO reopened this claim in the January 2007 rating 
decision, regardless of the RO's actions, the Board is required 
to consider whether new and material evidence has been received 
warranting the reopening of the previously denied claim. See 
Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's previously 
and finally denied claims). Thus, the issue on appeal has been 
characterized as shown above.

The Board further notes that the January 2007 rating decision 
also denied other claims, to include claims seeking service 
connection for depression, panic disorder, stress fractures of 
the bilateral lower extremities, an bilateral feet conditions to 
include Achilles tendinitis and plantar fascial strain.

Thereafter, the Veteran filed a timely notice of disagreement in 
February 2007 and, ultimately, a timely substantive appeal form 
in May 2007 where the Veteran indicated a desire to appeal 
"all" the issue, but specifically itemized only PTSD.

In an attempt to clarify the Veteran's intent, the RO sent the 
Veteran's representative a letter in August 2008 requesting the 
Veteran to specify what issues she wished to appeal to the Board.  
In response, the Veteran indicated that she only desired to 
appeal the issue seeking service connection for PTSD.  
Accordingly, the Board finds the remaining issues of depression, 
panic disorder, bilateral shin splints, Achilles tendinitis and 
plantar fascial strain have been expressly WITHDRAWN by the 
Veteran. 

The Board further notes in February 2009, the United States Court 
of Appeals for Veterans Claims (Court) held that, when a claimant 
identifies PTSD without more, it cannot be considered a claim 
limited only to that diagnosis, but rather must be considered a 
claim for any mental disability that may reasonably be 
encompassed by several factors including the claimant's 
description of the claim, the symptoms the claimant describes, 
and the information the claimant submits or that VA obtains in 
support of the claim. The Court found that such an appellant did 
not file a claim to receive benefits only for a particular 
diagnosis, but for the affliction (symptoms) his mental 
condition, whatever it is, causes him.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

In this case, as will be discussed more thoroughly below, the 
Veteran has been diagnosed with various psychiatric disabilities, 
to include depression, bipolar disorder and panic disorder.  The 
Board concludes, however, that this appeal is strictly limited to 
the diagnosis of PTSD.  Unlike in Clemons, the Veteran 
specifically identified other psychiatric diagnoses as originally 
part of her claim.  She later clarified in an August 2008 
statement that she only wished to appeal the denial of service 
connection for PTSD and not her other claims, to include 
depression and panic disorder.  Accordingly, the Veteran 
specifically limited her appeal to PTSD and, therefore, the other 
psychiatric diagnoses raised in the medical record are not 
considered properly before the Board here.  Cf. id.


FINDINGS OF FACT

1.  An unappealed March 2005 rating decision denied a claim of 
entitlement to service connection for PTSD finding no evidence of 
a current disability.  

2.  Evidence received since the March 2005 rating decision raises 
a reasonable possibility of substantiating the claim.

3.  The preponderance of the competent and probative evidence 
does not support a finding that the Veteran's PTSD can be 
attributed to a verified, in-service stressful incident, to 
include personal assault or military sexual trauma (MST).


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied the claim for 
entitlement to service connection for PTSD is final, but evidence 
received since March 2005 in relation to the claim is new and 
material, and, therefore the claim may be reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).

2.  The Veteran's PTSD was not incurred in or aggravated by a 
verified, in-service stressful incident, to include personal 
assault or MST.  38 U.S.C.A. §§ 1110, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

To the extent any VCAA requirement was not met in regard to the 
new and material aspect of the Veteran' claim, the Board 
concludes such deficiencies are non-prejudicial since the claim 
is being reopened (as discussed below).

With regard to the merits of the service connection claim, the 
notice requirements were met in this case by letters sent to the 
Veteran in July 2006 and February 2008.  Those letters advised 
the Veteran of the information necessary to substantiate her 
claim, and of his and VA's respective obligations for obtaining 
specified different types of evidence. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 
2008 letter included a PTSD/MST questionnaire and advised the 
Veteran of the various types of evidence she could submit to 
verify the alleged MST.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of her 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).   In this case, the 2006 
letter was sent prior to the initial adjudication of the 
Veteran's appeal.  After the claim was reopened and it was made 
apparent from the Veteran's statements that she was claiming MST 
as responsible for her PTSD, an additional 2008 letter was sent 
specifically providing the Veteran with the PTSD/MST 
questionnaire and advising her of the types of evidence she could 
submit to verify the MST, to include letters and statements from 
lay witnesses.

Although this subsequent 2008 letter was not sent prior to the 
first adjudication, the content complied with all VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
and, after notice was sent, the claim was readjudicated in an 
April 2008 Supplemental Statement of the Case (SSOC).  Any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, 19 Vet. App. 103.  Not only has 
the Veteran been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond to 
VA notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment and personnel records are in the 
file.  The Veteran's identified private treatment records have 
been obtained, to the extent possible.  The Board notes that the 
medical evidence indicates the Veteran was treated privately for 
psychiatric symptoms in the 1970s, prior to her military service.  
The VA specifically asked the Veteran to submit a signed 
authorization form allowing the VA to obtain these records.  The 
Veteran failed to do so.  The Board further notes, however, 2004 
records from the same private facility are of record and one 
notation dated May 2004 indicates the Veteran's 1970s file had 
been destroyed.  

The Veteran was denied entitlement to Social Security 
Administration (SSA) disability benefits in April 1998.  All 
records associated with the claim and denial have been associated 
with the claims folder.
 
The Veteran has not identified any other medical evidence that 
she feels would be beneficial to her claim. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The RO provided the Veteran an appropriate VA examination in 
November 2006.  The examination is adequate because it is based 
on a thorough examination, a description of the Veteran's 
pertinent medical, military and social history, a complete review 
of the claims folder and appropriate diagnostic tests.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 
21 Vet. App. 120, 124-25 (2007) (holding an examination is 
considered adequate when it is based on consideration of the 
appellant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the Board's 
evaluation of the disability will be a fully informed one).  The 
examiner provided a detailed report indicating a thorough review 
of the record, a thorough examination and a detailed rationale 
for all opinions provided.

Further examination or opinion is not needed because, at a 
minimum, there is no persuasive and competent evidence that the 
claimed condition may be associated with the Veteran's military 
service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

New and Material Evidence

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

In this case, the Veteran claims she has PTSD due to personal 
assault she suffered in the military.  Specifically, the Veteran 
claims she was picked on by her peers in the military, frequently 
tripped in the shower and covered with a blanket and beaten 
(claimed "blanket parties").  She further indicates she 
witnessed a fellow female soldier set herself on fire and then 
was tasked on supervising her to make sure she did not make any 
additional suicide attempts.  She indicates she witnessed a 
female soldier jump off a three story building and never found 
out what happened to her.  Finally, she claims she was forced to 
perform sexual acts on her Sergeant with threats of dishonorable 
discharge.  

Initially, however, the Veteran claimed in August 2004 that she 
suffered with depression due to harassment from other soldiers in 
the military, to include the alleged "blanket parties."  At 
that time, the Veteran did not identify the other claimed 
stressors. The RO adjudicated this claim, in part, as a claim 
seeking entitlement to service connection for PTSD due to in-
service personal assault.  The claim was denied in a March 2005 
rating decision finding no evidence of a current diagnosis of 
PTSD.

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a).  No correspondence regarding 
his claims was received from the appellant within the appropriate 
appeal period.  Therefore, the March 2005 decision is final.

At the time of the March 2005 rating decision the claims folder 
included the Veteran's service treatment and personnel records 
confirming the Veteran was discharged from the military due to an 
inability to cope with the pressures of basic training and an 
inability to get along with peers along with issues of negative 
self-image and suicidal ideation.  The military records further 
confirmed in-service psychological consult where the Veteran 
complained of depression.  At that time, the examiner found 
evidence of histrionic personality disorder features, but did not 
otherwise render a diagnosis of a chronic condition.  Rather, the 
Veteran was discharged as unsuitable for military service due to 
unsatisfactory motivation.  The Veteran's September 1981 entrance 
examination, moreover, noted that the Veteran was seen by a 
psychiatrist prior to enlistment into the military following her 
brother's death in 1976.  At the time of the March 2005 rating 
decision, the Veteran had been scheduled for a VA examination, 
but failed to report. 

Potentially material evidence since the March 2005 rating 
decision include the Veteran's lay statements, private treatment 
records from 1996 to 2004, a November 2006 VA examination, and 
records associated with the Veteran's claim and April 1998 denial 
of SSA disability benefits.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
August 29, 2001.  The instant claim to reopen was filed after 
that date, and the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Again, the RO denied the Veteran's claim in March 2005 because 
there was no evidence of a diagnosis of PTSD related to the 
Veteran's in-service events. For evidence to be material in this 
case, therefore, it would have to relate to these facts.

The new evidence reflects many current diagnoses of psychiatric 
disabilities and on-going treatment since 1996, to include 
depression, panic disorder, bipolar disorder, PTSD and PTSD 
symptomatology.  The private treatment records mainly note non-
military related experiences as responsible for the Veteran's 
current diagnoses, such as being raped as a teenager, the death 
of her brother, the death of her father, her failed marriage and 
her estranged relationship with her mom and siblings.  The 
private treatment records, however, also mention the Veteran's 
military service as part of her relevant history.

The Veteran was afforded a VA examination in November 2006 where 
the examiner outlined both in-service and non-service related 
stressors, diagnosing the Veteran with, among other things, PTSD.  
The examiner opined that the Veteran's PTSD was not likely 
related to her military history, but rather related to non-
military stressors.  

The Veteran also supplied more details with regard to in-service 
events and is now alleging in-service MST and witnessing suicide 
attempts by other female soldiers as partially responsible for 
her PTSD. 

In short, the new evidence includes medical evidence at least 
noting both military and non-military related stressors; medical 
evidence indicating a diagnosis of, among other things, PTSD; the 
Veteran's lay statements further describing in-service stressful 
events.  In contrast, the new evidence also includes a VA medical 
opinion indicating the Veteran's PTSD is unrelated to her 
military service and private treatment records from 1996 to the 
present largely focusing on stressors unrelated to her military 
service.

Although clearly not dispositive, the new medical evidence at the 
very least raises a possibility of substantiating the Veteran's 
claim and, therefore, the claim may be reopened.

Service Connection

Having found new and material evidence sufficient to reopen the 
claim, the Board may now consider whether entitlement to service 
connection for PTSD is warranted.  The RO, in the January 2007 
rating decision, also reopened the claim and denied it on the 
merits.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 
38 C.F.R. § 4.125 (2006) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)). 

The Veteran initially claimed she suffers with PTSD due to an 
inability to get along with her peers in the military.  She 
claims her peers would trip her frequently, cover with her a 
blanket and beat her (claimed as "blanket parties") and overall 
harass her.  

More recently, on her May 2007 substantive appeal form, the 
Veteran also identified specific incidents where she witnessed a 
fellow female soldier light herself on fire and another soldier 
jump from a third floor building.  With respect to the former, 
the Veteran claims she was given the duty to supervise the lady 
after her release from the hospital to ensure another suicide 
action would not occur.  With respect to the latter, the Veteran 
claims she never found out what happened.  She also, for the 
first time, claimed her Sergeant forced her to perform sexual 
acts for him, threatening her with a dishonorable discharge.

The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to discuss her current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
She is not, however, competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any current 
disorder because she does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence).

If a PTSD claim is based on Military Sexual Trauma (MST) or 
personal assault in service, evidence from sources other than the 
Veteran's records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy. 38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the claimed 
assault is relevant evidence that may be found in the mentioned 
sources.  Examples of behavior changes that may constitute 
credible evidence of a stressor include, but are not limited to: 
a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id.

In this case, the Veteran did not identify any names (other than 
a woman who was with her shortly before the Sergeant made 
advancements) or otherwise provide any information to verify 
these events.  None of the specific incidents claimed by the 
Veteran, to include "blanket parties," harassment, witnessing 
suicide attempts or the MST are confirmed in her military 
records.  The Veteran, moreover, does not claim she ever reported 
the MST or any of the other harassment incidents. The Veteran was 
informed by the VA she could submit lay statements from witnesses 
to substantiate the events, and did not do so.  In short, there 
is no objective verification of the suicide incidents or the 
sexual assault.  

In contrast, the Veteran's service personnel and treatment 
records do indicate the Veteran had problems immediately upon 
entering basic training getting along with her peers.  The 
Veteran chronically complained and went to sick call about 
problems with her feet, leading her authorities to feel she 
lacked motivation to perform her duties.  She was referred for a 
psychological consult where the psychiatric evaluator noted her 
inability to cope with the pressures of basic training, inability 
to get along with peers, negative self image, suicidal ideation 
with serious intent, complaints of depression, and a history of 
psychiatric treatment prior to military service.  The evaluator 
at that time found indications of histrionic personality 
disorder, but otherwise did not diagnose the Veteran with a 
psychiatric illness.  It was proposed to discharge the Veteran in 
March 1982 due to unsatisfactory motivation and a finding that 
she was unsuitable for military service.

The Veteran's September 1981 entrance examination, moreover, 
indicated that she had received psychiatric treatment shortly 
after her brother died in 1976.  At that time, however, no 
current psychiatric diagnosis was rendered.

In short, the objective evidence indicates the Veteran had a 
brief four month military history due to poor motivation to stay 
in basic training and an inability to get along with her peers.

As will be explained more thoroughly below, the claim is further 
complicated because the Veteran suffered through significant 
stressors in her life prior to enlisting in the military.  Prior 
to her military service, the Veteran, as a teenager, was abducted 
and raped by two men.  Charges were filed, but the perpetrators 
were never convicted.  In 1976, when the Veteran was 16 years 
old, her 18 year old brother died of spinal meningitis.  The 
Veteran concedes she received psychiatric treatment in the 1970s 
due to these events, but had fully recovered from the death of 
her brother prior to enlisting in the military at the age of 21.  
The medical evidence also indicates her father died during her 
childhood.

The Board notes that although there is some medical and military 
evidence that the Veteran sought psychiatric treatment prior to 
service, no psychiatric illness was detected during the September 
1981 entrance examination and, therefore, the Veteran is entitled 
to the presumption of soundness.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).

The first pertinent inquiry, then, is whether the Veteran's 
military records support in-service incurrence of a psychiatric 
disorder, to include PTSD.  The Board concludes they do not.  The 
Veteran's personnel records do indicate the Veteran was seen for 
psychiatric consult due to her inability to cope with basic 
training and get along with her peers.  In March 1982, a mere 
four months after enlistment, the Veteran was recommended for 
separation due to unsatisfactory motivation and unsuitability.  
Although complaints of depression and suicidal ideation were 
noted, the examiner did not find significant enough symptoms to 
render a diagnosis other than to note some indications of 
histrionic personality disorder with hypersensitivity to 
rejection.  The Veteran's military records do not confirm 
complaints or evidence of the alleged MST or fellow female 
soldiers' suicide attempts.  

In short, the service treatment and personnel records are devoid 
of any findings consistent with a chronic psychiatric condition 
or the alleged MST.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The pertinent inquiry then is 
whether the Veteran has a current diagnosis of PTSD attributed to 
a verified in-service incident.  The Board concludes, based on 
the evidence, she does not.

After service, it does not appear the Veteran sought any 
psychiatric treatment until the 1990s, a decade after service.  
In the 1990s, the Veteran was seen privately primarily for a low 
back disorder.  Within a May 1998 clinic visit note, however, the 
physician noted the Veteran's prior history of teen rape.  
Specifically, the physician noted that the Veteran was raped "in 
her teens by 2 guys and the driver of a van that threatened to 
leave her in the middle of the night on a highway 50 miles away 
without clothes unless she submitted to rape...."  The May 1998 
physician further noted that the perpetrators were never 
convicted, but she has since suffered with "a lot of nightmares 
and PTSD symptoms."  The May 1998 notation also notes the 
Veteran's brother's death at the age of 18 from Meningitis and 
her father's death. 

Private treatment records from the 1990s indicate the Veteran was 
treated for insomnia and depression, but did not indicate any 
military-related traumas responsible for her insomnia or 
depression.  Indeed, as described above, private treatment 
records focused on pre-military events. 

The Veteran was also treated privately at the Range Mental Health 
Center (RMHC) in 2004 for Major depressive disorder, panic 
disorder and bipolar disorder.  Within those records, the 
Veteran's childhood problems were detailed.  It was indicated 
that she sought treatment at the RMHC in the 1970s, but her 
records had since been destroyed.  Again, the Veteran's symptoms 
were mainly attributed to her brother's death, her father's death 
and the rape incurred when she was a teenager prior to her 
military service.  These records, however, do indicate she 
enlisted in the military at the age of 21 hoping to have a new, 
fresh start, but it did not work out very well because she was 
harassed by her peers.  

The Board notes the Veteran applied for SSA disability benefits 
and was denied in an April 1998 decision.  Although the SSA 
denial mentioned a diagnosis of depression, it appears the claim 
was primarily based on physical disabilities.  As such, most of 
the records associated with the denial are unrelated to the issue 
here. 

In light of the medical evidence, the Veteran was afforded a VA 
examination in November 2006.  The examiner detailed the 
Veteran's pre-military history of her brother dying of spinal 
meningitis, the rape when she was a teenager and her father's 
death.  The examiner also noted the Veteran's complaints of in-
service personal assault she received as well as outlining the 
information found in her military records.  Overall, the examiner 
did find the Veteran exhibited symptoms warranting diagnoses of 
PTSD, major depression and anxiety disorder with panic attacks.  
These symptoms, however, were all attributed to the Veteran's 
pre-service traumas.  The examiner opined that the Veteran's 
diagnoses are not caused by or a result of her experiences in 
basic training, but rather due to symptoms that began in 
childhood and worsened due to traumas, such as her brother dying 
and her teenage rape.  The examiner further found the in-service 
"traumatic events" described by the Veteran are not consistent 
with PTSD.  Rather, "the trauma she identified as consistent 
with PTSD was experienced prior to joining the military."  
Therefore, the examiner concluded, "it is the opinion of this 
examiner that the psychiatric diagnoses are not related to her 
military experience."

The Board finds the examiner's opinion persuasive.  It is based 
on a thorough examination and a complete review of the claims 
folder.  Also compelling, no medical professional has ever linked 
the Veteran's PTSD to a military event.  As explained above, 
private physicians have consistently focused on the Veteran's 
pre-military traumas as causing PTSD symptomatology.  

The Board notes that during the November 2006 VA examination the 
Veteran did not claim MST and did not mention witnessing the 
attempted suicides of female soldiers.  Indeed, the Veteran did 
not mention MST or witnessing the attempted suicides as in-
service stressors on her June 2006 PTSD questionnaire form.  It 
was not until May 2007, within her substantive appeal form, that 
for the first time the Veteran indicated she was the victim of 
MST and had witnessed two different female soldiers attempt 
suicide.  

Although the November 2006 VA examiner did not consider these 
claimed stressors in rendering the opinion, the Board still finds 
the examination adequate and persuasive for these reasons.

Initially, these claimed stressors have not been objectively 
verified.  The Veteran was informed of the types of evidence she 
could produce, to include lay statements from witnesses, to 
substantiate her claimed stressors and failed to respond.

Also significant, the Veteran has been pursuing entitlement to 
service connection for PTSD since 2004 and has never, prior to 
the 2007 form, indicated MST or witnessing suicide attempts as 
part of her allegations.  Her allegations consistently indicated 
being the victim of "blanket parties" and other harassment from 
her peers with no help from her commanding officers.  Her service 
treatment and personnel records lend some support to the fact 
that the Veteran was having problems getting along with her peers 
in the military.

The Veteran has a lengthy history of psychiatric treatment from 
private providers.  Within those treatment records, spanning from 
the 1990s to 2004, no medical provider mentions the Veteran ever 
indicated she was sexually harassed in the military.  The Board 
acknowledges the nature of MST sometimes renders it difficult for 
patients to reveal past events.  In this case, however, the Board 
finds it noteworthy that she does discuss with her private 
physicians being a victim of rape in her teenage years.  She 
further discusses her painful childhood of losing her brother and 
her father.  It does not seem plausible that the Veteran would 
omit discussing a "traumatic" MST or other "traumatic" in-
service events (such as witnessing suicide attempts by other 
female soldiers).

The Veteran was afforded a VA examination in 2006 for the sole 
purpose of determining whether she had PTSD related to her 
military service.  The Veteran again discussed her childhood 
traumas and teenage rape, as well as in-service harassment she 
received from her peers.  It simply is unexplainable that she 
would not also discuss witnessing suicide attempts by other 
female soldiers or the MST.  

The Board concludes the preponderance of the evidence simply does 
not verify the alleged MST or witnessing the attempted suicides 
occurred.

Further, even if the Veteran's statements regarding in-service 
MST and witnessing attempted suicides were verified, the 
Veteran's diagnosis must be attributed to a verified in-service 
stressor, which is not the case here.

Rather, the medical evidence consistently links the Veteran's 
various psychiatric diagnoses, to include PTSD, to traumatic 
events that occurred prior to the Veteran's military service. 

The Board does not doubt that the Veteran believes her 
psychiatric problems, to include PTSD, is at least partially 
attributable to various in-service events.  As indicated above, 
the Veteran is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of any 
current disorder because she does not have the requisite medical 
knowledge or training.  See Rucker, 10 Vet. App. at 74.  
Regrettably, the most probative and competent evidence simply 
does not support a finding the Veteran's current PTSD is related 
to any in-service event. The most probative and competent 
evidence, moreover, simply does not verify the MST.  

In summary, the Board finds that the preponderance of the 
evidence of record does not show that the Veteran has PTSD 
related to "blanket parties," witnessing suicidal attempts, an 
alleged MST or any other in-service incident and, therefore, 
service-connection is not warranted.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); see also, Hickson, supra.  In light 
of the foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted sufficient to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD), claimed as due to personal 
assault and military sexual trauma (MST), the issue is reopened 
and to that extent the claim is granted.

Entitlement to service connection for PTSD, claimed as due to 
personal assault and MST, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


